Filed 6/8/21 Humboldt Waste Management Authority v. GHD CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 HUMBOLDT WASTE
 MANAGEMENT AUTHORITY,
      Cross-Complainant and                                              A159210
 Appellant,
                                                                         (Humboldt County
 v.                                                                      Super. Ct. No. DR160325)
 GHD INC.,
      Cross-Defendant and
 Respondent.


         Humboldt Waste Management Authority (Humboldt) and GHD Inc.
(GHD) were codefendants in a negligence action filed by Daniel Hogan, who
was injured when he fell into a hole at Humboldt’s landfill. GHD, the
successor to a firm that had provided construction engineering services at the
landfill, obtained summary judgment against Hogan, and the trial court then
dismissed a cross-complaint for indemnification that Humboldt had filed
against GHD. On appeal, Humboldt contends the trial court erred by using
the completed and accepted doctrine to bar Humboldt from seeking
indemnity against GHD.
         Humboldt made this same claim in its appeal from a judgment
dismissing codefendant Griffin Dewatering Corporation (Griffin) from


                                                               1
Hogan’s action. (See Humboldt Waste Management Authority v. Griffin
Dewatering Corporation (Feb. 24, 2021, A159199) [nonpub. opn.] (Humboldt
I).) We take judicial notice of our decision in Humboldt I, which we follow
here in rejecting Humboldt’s claim of error but remanding this matter to give
Humboldt an opportunity to amend its cross-complaint. (Evid. Code, § 451.)
                              BACKGROUND
I. Hogan’s Personal Injury Action
      On June 24, 2016, Hogan filed a complaint for damages resulting from
an injury he sustained on June 24, 2015 while working at Humboldt’s
landfill. Hogan’s original complaint named five defendants: Humboldt;
Griffin; Winzler & Kelly (Winzler); SCS Field Services (SCS); and the County
of Humboldt. In October 2016, Hogan dismissed Winzler from this action,
and a year later he filed a “Doe Amendment” naming GHD as a defendant.
Meanwhile, the County was dismissed from the case after filing a successful
motion for summary judgment.
      In his operative first amended complaint, Hogan alleged the following
facts about his 2015 injury: Hogan was employed by a contractor performing
work at Humboldt’s landfill, when he walked “around a piece of equipment
being operated by a co-employee” and “fell approximately twelve feet into an
unmarked test well known as ‘Old GP-4.’ ” The test well was supposed “to
have been filled in sometime in 2006, but instead remained unfilled and
unmarked and hidden” from Hogan’s view “by tall grass.”
      With these allegations, Hogan asserted a negligence claim against all
defendants and a premises liability claim against Humboldt. In his cause of
action for negligence, Hogan alleged that GHD is “the successor to Winzler &
Kelly which was involved in construction and construction management and
supervision services involving Old GP-4 and negligently performed those non-



                                      2
engineering services. Such negligence included not filling the hole at Old GP-
4 or inadequately supervising the individuals or entities involved in
backfilling Old GP-4.”
II. Humboldt’s Cross-Complaint
      In March 2018, Humboldt filed a cross-complaint for equitable
indemnity, contribution, and declaratory relief against GHD as successor in
interest to Winzler. Humboldt’s first cause of action for indemnification
incorporated by reference allegations in Hogan’s complaint for the limited
purpose of setting forth Hogan’s claims. Humboldt denied liability for
Hogan’s accident and alleged that if it was “in some manner responsible” to
Hogan or any third party, its liability “would be based solely upon a
derivative form of liability not resulting from [its own] conduct . . . , but only
from an obligation imposed upon [it] by law.” Therefore, Humboldt alleged, it
was entitled to “complete indemnity” from GHD.
      In its second cause of action for apportionment of fault, Humboldt
alleged GHD was wholly or partially responsible for Hogan’s injuries, and if
Humboldt was held liable to Hogan, GHD should be required to pay a share
of the judgment that was “in proportion to” GHD’s “comparative negligence,
fault or legal liability” in causing the damages, and GHD should also be
required to reimburse Humboldt for any payment it makes to Hogan “in
excess of [its] proportional share of negligence.”
      Humboldt also sought a judicial declaration regarding the respective
rights and duties of Humboldt and GHD. Humboldt alleged it was entitled to
this relief because GHD disputed Humboldt’s contention that if Humboldt
was “in any way liable” for Hogan’s injuries, “said liability will be the
responsibility, in whole or in part, of [GHD].”




                                         3
III. GHD’s Summary Judgment Motion
      In February 2019, GHD sought summary judgment against Hogan on
the ground that Hogan’s negligence claim failed as a matter of law. In
support of this motion, GHD alleged the following facts were undisputed:
Winzler was a civil engineering firm retained by Humboldt to assist with
multiple projects at the landfill. In July 2006, Winzler and Humboldt
executed a written agreement pursuant to which Winzler agreed to (1)
prepare a plan for closure and postclosure maintenance of the landfill, and (2)
provide “construction engineering services” related to implementing the
closure plan. Part of the plan was to upgrade the landfill’s well system and
called for the destruction of Old GP-4. Drilling work on the well system was
performed by Griffin and “logged” by either Winzler or SCS. Work on Old
GP-4 was completed in the summer of 2006, a final version of the closure plan
was completed in November 2006, and Winzler submitted its final bill to
Humboldt in August 2007. The closure plan assigned responsibility to
Humboldt for “postclosure” maintenance of the landfill site for “a minimum of
30-years or until the waste no longer pose[d] a threat to the environment or
human health and safety.” In December 2011, GHD merged with Winzler
and became its successor in interest.
      In its motion, GHD sought summary judgment against Hogan on three
distinct grounds. First, GHD argued that any claim for damages arising out
the professional negligence of Winzler was time-barred because Hogan failed
to file and serve a certificate of merit before he filed his original complaint, as
required by Code of Civil Procedure section 411.35 (statutory references are
to this Code of Civil Procedure, unless otherwise specified). Second, GHD
argued in the alternative that Hogan could not establish the causation
element of his negligence claim as there was no evidence Winzler’s services



                                         4
contributed to Hogan’s injury. Finally, GHD argued Hogan’s claim was
barred by the completed and accepted doctrine. (Citing Neiman v. Leo A.
Daly Co. (2012) 210 Cal.App.4th 962, 969 (Neiman); Sanchez v. Swinerton &
Walberg Co. (1996) 47 Cal.App.4th 1461, 1467 (Sanchez).)
      The completed and accepted doctrine permits a contractor on a
construction project to avoid tort liability for injury or damage to a third
party resulting from the condition of the contractor’s work after that work
has been completed and accepted by the owner of the property where the
injury occurred. (Neiman, supra, 210 Cal.App.4th at pp. 969–972.) In
California, the completed and accepted doctrine is a liability-shifting
mechanism that implements a policy judgment regarding the respective
duties of the contractor and property owner in cases involving a third party
injury. (Id. at p. 969; Sanchez, supra, 47 Cal.App.4th at p. 1466; Jones v. P.S.
Development Co., Inc. (2008) 166 Cal.App.4th 707, 712 (Jones) overruled on
another ground in Reid v. Google, Inc. (2010) 50 Cal.4th 512, 532, fn. 7.) The
rationale underlying the doctrine is that “liability for the safety of a
contractor’s work shifts to the owner upon acceptance of the work, that is,
when the owner has had an opportunity to examine the work, and thereafter
represents that it is safe.” (Jones, at p. 717.)
      Hogan opposed GHD’s summary judgment motion on two grounds.
First, Hogan argued his negligence claim was not time-barred because he
complied with section 411.35 by serving GHD with a certificate of merit when
GHD was named as a Doe defendant. Hogan also argued that Winzler’s work
at the landfill may have created a latent defect. One material limitation of
the completed and accepted doctrine is that it “applies to patent defects, but
not latent defects. ‘If an owner, fulfilling the duty of inspection, cannot
discover the defect, then the owner cannot effectively represent to the world



                                         5
that the construction is sufficient; he lacks adequate information to do so.’ ”
(Neiman, supra, 210 Cal.App.4th at p. 969.) Hogan argued that if his injury
was caused by a latent defect, his negligence claim against GHD was not
barred by the completed and accepted doctrine.
      On September 25, 2019, the trial court granted GHD summary
judgment on the ground that Hogan did not timely file and serve the
certificate of merit required by section 411.35, which was required based on
undisputed evidence that Winzler was a professional engineering firm. (See
Curtis Engineering Corp. v. Superior Court (2017) 16 Cal.App.5th 542, 551.)
As the section 411.35 violation was a “complete affirmative defense” to
Hogan’s action, no triable issues of material fact precluded entry of judgment
in favor of GHD.
IV. Griffin’s Motion for Summary Judgment
      Meanwhile, in February 2019, Griffin had also filed a motion for
summary judgment against Hogan. (Humboldt I, supra, A159199.) Like
GHD, Griffin invoked the completed and accepted doctrine as one ground for
its motion. Griffin argued that the doctrine applied to establish that Griffin’s
liability and duty of care to Hogan terminated in 2006, when Griffin
completed its drilling work at the landfill and Humboldt accepted Griffin’s
completed work. (Id.) In opposing Griffin’s summary judgment motion,
Hogan made the same argument about the completed and accepted doctrine
that he made with respect to GHD’s motion—that there was a triable issue as
to whether Griffin’s work created a latent defect that caused Hogan’s injury,
in which case the completed and accepted doctrine would not apply. (Id.)
      The trial court granted Griffin summary judgment on October 3, 2019,
eight days after it granted GHD summary judgment. The court found there
were no triable issues precluding summary judgment of Hogan’s negligence



                                        6
claim as the completed and accepted doctrine relieved Griffin of its duty of
care to Hogan. (Humboldt I, supra, A159199, citing Sanchez, supra, 47
Cal.App.4th 1466.) The court based this ruling on the following undisputed
facts: “In July and August 2006, Griffin completed its work on a project to
decommission the Old GP-4 test well at the Humboldt landfill. Humboldt
accepted Griffin’s work by August 2006, at the latest. Thereafter, Griffin had
no obligation to monitor or maintain the work that Humboldt had accepted.
In October/November 2007, Humboldt noticed erosion and sinkholes in the
area where Griffin had performed its work and addressed these issues by
conducting additional filling.” (Humboldt I, supra, A159199.) In granting
Griffin summary judgment, the court also found that any defect in Griffin’s
work was patent rather than latent, based on evidence showing, among other
things, that the hole Hogan fell into “ ‘was substantial by all accounts.’ ” (Id.)
V. GHD’s Motion For Further Ruling or Dismissal of Claims
      On October 17, 2019, GHD filed a motion for further ruling on its
motion for summary judgment against Hogan or in the alternative for a
dismissal of remaining claims against GHD, which the court agreed to hear
on shortened time due to a looming trial date. This motion was brought on
the ground that a supplemental ruling from the court would “promote the
interests of fairness and judicial economy while working no injustice on any
other party” because GHD was not raising any new issue, but sought only to
eliminate uncertainty as to whether GHD’s defense to Hogan’s negligence
claim barred derivative claims for indemnity and contribution that had been
filed against GHD.
      In its motion, GHD requested that the court supplement its summary
judgment order by finding that the completed and accepted doctrine barred
Hogan’s negligence claim against GHD. GHD argued this additional ruling



                                        7
was warranted because the court had granted Griffin summary judgment on
the ground that the completed and accepted doctrine barred Hogan’s claim,
Griffin and GHD are similarly situated, and a finding that the completed and
accepted doctrine applies to GHD would establish a complete substantive
defense to Hogan’s negligence claim, whereas an argument could be made
that Hogan’s failure to timely file a certificate of merit was only a procedural
ruling. Thus, GHD requested that the court “amend its summary judgment
ruling as to GHD to discuss the . . . completed and accepted doctrine” or
alternatively, if the court “believed” that the remaining derivative claims
against GHD were barred by its current summary judgment ruling, GHD
requested that the court dismiss those claims with prejudice.
      No party opposed GHD’s motion, which was heard by the court on
October 21, 2019. A minute order from that hearing indicates that several
parties made appearances, including Humboldt, the court granted GHD’s
“[m]otion to dismiss,” and the court stated that it would “prepare an amended
ruling” on GHD’s motion for summary judgment. That same day, the court
issued a written order, which was captioned as an “AMENDED/
SUPPLEMENTAL RULING ON GHD MOTION FOR SUMMARY
JUDGMENT AND DISMISSAL OF ALL OTHER CLAIMS WITH
PREJUDICE.”
      The crux of the October 2019 order is that Griffin and GHD “are
similarly situated in that the analysis and ruling as to the application of the
completed and accepted doctrine would apply and therefore act as a bar
against further actions against GHD, Inc. relevant to this case.” As support
for this finding, the court emphasized these facts: GHD was the “engineering
entity” involved in a project pursuant to which Griffin performed “well work”
at Humboldt’s landfill; Griffin completed its work in July 2006; GHD’s work



                                        8
on the project was completed and accepted by Humboldt in August 2006; no
one notified GHD about a potential problem with the well work until after
Hogan was injured in 2015; and GHD had no obligation to monitor or
maintain any of that work.
      In its October 2019 order, the court rejected Hogan’s contention that
work performed by Griffin and/or GHD caused latent defects at the landfill,
finding that the defendants’ summary judgment evidence established that
the hole where Hogan was injured was not a latent defect. Finally, the court
found that because the completed and accepted doctrine was an additional
basis for granting GHD summary judgment, remaining claims against GHD
were dismissed with prejudice.
      A judgment submitted on behalf of GHD was filed on November 4,
2019. The judgment incorporates the trial court’s rulings that GHD is
entitled to summary judgment on two independent grounds: Hogan’s failure
to timely file or serve a certificate of merit pursuant to section 411.35; and
the applicability of the completed and accepted doctrine. The judgment also
incorporates the court’s finding that its amended summary judgment ruling
bars the remaining claims against GHD and dismisses those claims with
prejudice.
                                 DISCUSSION
I. Issues On Appeal and Standard of Review
      Humboldt contends that the part of the judgment dismissing its cross-
complaint against GHD must be reversed because the trial court committed
an error of law by finding that the completed and accepted doctrine bars
Humboldt from seeking indemnity against GHD. Characterizing the
challenged ruling as an improper grant of summary judgment, Humboldt
seeks de novo review.



                                        9
       As a preliminary matter, we reject Humboldt’s conception of the
judgment. In October 2019, the trial court granted GHD’s dual request to
amend the summary judgment order as to Hogan and to dismiss derivative
claims for indemnification. After amending the summary judgment order
against Hogan, the court dismissed Humboldt’s cross-complaint because the
finding that GHD is not liable for Hogan’s injuries establishes that
Humboldt’s derivative claim for equitable indemnity fails as a matter of law.
This aspect of the court’s ruling was not a grant of summary judgment but a
grant of judgment on the pleadings, which is authorized by section 438 when
a cross-complaint fails to state a cause of action, and can be made on the
court’s own motion or pursuant to a cross-defendant’s motion. (§ 438,
subds. (b) & (c).)
       A judgment on the pleadings is “equivalent to a demurrer.” (People ex
rel. Harris v. Pac Anchor Transportation, Inc. (2014) 59 Cal.4th 772, 777.)
Thus, we review the cross-complaint de novo to determine whether Humboldt
alleged facts sufficient to constitute a “legally cognizable claim” (Stoops v.
Abbassi (2002) 100 Cal.App.4th 644, 650) under any legal theory (Cantu v.
Resolution Trust Corp. (1992) 4 Cal.App.4th 857, 879). Humboldt’s
contention here is that it has a valid claim for indemnification against GHD.
Generally, indemnification “refers to ‘the obligation resting on one party to
make good a loss or damage another party has incurred.’ ” (Prince v. Pacific
Gas & Electric Co. (2009) 45 Cal.4th 1151, 1157 (Prince).) California
recognizes two types of indemnity: express indemnity and equitable
indemnity. (Ibid.) We consider separately these two distinct theories of
liability.




                                        10
II. Equitable Indemnification
      Humboldt’s cross-complaint sought indemnification from GHD based
solely on theories of equitable indemnity and contribution. “Although
traditional equitable indemnity once operated to shift the entire loss upon the
one bound to indemnify, the doctrine is now subject to allocation of fault
principles and comparative equitable apportionment of loss.” (Prince, supra,
45 Cal.4th at p. 1158.) “ ‘ “The elements of a cause of action for [equitable]
indemnity are (1) a showing of fault on the part of the indemnitor and (2)
resulting damages to the indemnitee for which the indemnitor is . . .
equitably responsible.” ’ ” (C.W. Howe Partners Inc. v. Mooradian (2019) 43
Cal.App.5th 688, 700.)
      The record supports the trial court’s finding that Humboldt cannot
allege a valid claim against GHD for equitable indemnity because GHD is not
liable for Hogan’s injuries. “A key restrictive feature of traditional equitable
indemnity is that, on matters of substantive law, the doctrine is ‘wholly
derivative and subject to whatever immunities or other limitations on
liability would otherwise be available’ against the injured party.” (Prince,
supra, 45 Cal.4th at pp. 1158–1159.) In the present case, both GHD and
Griffin established that they are not liable for injuries Hogan sustained at
Humboldt’s landfill. This non-liability necessarily affects Humboldt as the
owner of the property where Hogan was injured by virtue of settled
indemnity law, which precludes a claim for equitable indemnification absent
a joint legal obligation to a third party. (Ibid.)
      Humboldt contends that the trial court’s finding that GHD is not liable
to Hogan cannot be a valid basis for dismissing Humboldt’s cross-complaint
because GHD’s nonliability to Hogan is based on the completed and accepted
doctrine, which—as a matter of law—does not apply to a property owner’s



                                        11
claim against its contractor. This argument is based on inapposite cases and
flawed legal reasoning, as we explained in Humboldt I.
      Humboldt contends California courts have long “held” that the
completed and accepted doctrine applies only to claims asserted by a third
party such as Hogan, not claims by owners against their contractors. The
cases Humboldt cites for this proposition all involve negligence claims
asserted by injured third parties. (Neiman, supra, 210 Cal.App.4th 962;
Sanchez, supra, 47 Cal.App.4th 1461; Jones, supra, 166 Cal.App.4th 707.)
None had occasion to consider how application of the completed and accepted
doctrine to bar an injured plaintiff’s claim might affect a property owner’s
related claim for equitable indemnity.
      Humboldt also relies on Stewart v. Cox (1961) 55 Cal.2d 857, 863, a
property owner’s action to recover damages for negligent construction of a
swimming pool. (Id. at pp. 859–860.) That case is inapposite because the tort
victims were the property owners rather than a third party. By contrast,
Humboldt did not allege a cause of action for negligence against GHD or
anyone else in this case. Humboldt’s cross-complaint attempts to hold GHD
liable for equitable indemnity and contribution pursuant to allegations that
GHD is wholly or partially liable for a third party’s personal injuries. These
allegations fail as a matter of law in light of the trial court’s finding that
GHD is not liable for Hogan’s injuries.
      Humboldt contends that the “very existence” of a contractual
relationship between a property owner and contractor “establishes the basis
for a claim by the owner for ‘implied contractual indemnity’ against the
contractor,” which does not depend on the contractor’s personal liability to
the injured third party. Again, Humboldt misconstrues the law. In
California, implied contractual indemnity is “a form of equitable indemnity.”



                                        12
(Jocer Enterprises, Inc. v. Price (2010) 183 Cal.App.4th 559, 573.)
“Traditional equitable indemnity and implied contractual indemnity share a
key feature that distinguishes them from express indemnity: unlike express
indemnity, neither traditional equitable indemnity nor implied contractual
indemnity is available ‘in the absence of a joint legal obligation to the injured
party.’ . . . Thus, no indemnity may be obtained from an entity that has no
pertinent duty to the injured third party [citation], that is immune from
liability [citation], or that has been found not to be responsible for the injury
[citation].” (Id. at pp. 573–574.)
      In its reply brief, Humboldt attempts to eschew the rule that implied
contractual indemnity is unavailable from an entity that has no pertinent
duty to the injured party by relying on S.F. Unified Sch. Dist. v. Cal. Bldg.
etc. Co. (1958) 162 Cal.App.2d 434. That case arose out of a dispute
regarding liability for personal injuries sustained by a man who fell while
washing windows at a high school. (Id. at p. 435.) After the window washer
obtained a negligence judgment against the school district, the district
attempted to recoup its losses by suing the man’s employer for breach of its
window washing contract. The employer filed a successful motion for nonsuit
based on the exclusive remedy of the workers’ compensation law and the
common law rule of noncontribution among joint tortfeasors (which was
recognized at that time), but the judgment was reversed on appeal. (Id. at
pp. 436 & 440.) The S.F. Unified court found that workers’ compensation law
did not limit the school district’s contractual rights against the injured man’s
employer, which included the right to express and/or implied contractual
indemnity.1 (Id. at pp. 441-442.) Moreover, the court found that an exception


      1 S.F. Unified was abrogated in part by the enactment of Labor Code
section 3864, which abolishes any right to implied contractual indemnity

                                        13
to the noncontribution rule could apply if the man’s injuries were caused by
the active negligence of his employer. (Id. at p. 444 & 449.)
      Humboldt contends that S.F. Unified establishes that GHD’s immunity
from liability to Hogan does not necessarily preclude Humboldt from holding
GHD liable for implied contractual indemnity. This exact argument was
rejected in Prince, supra, 45 Cal.4th at p. 1167, a dispute over liability for
injuries a child suffered when he attempted to dislodge a kite from an
electrical power line that traversed his neighbor’s property. (Id. at p. 1156.)
Our Supreme Court held that PG&E’s immunity from liability to the injured
child barred the property owner’s cross-complaint against PG&E, which was
based “on an implied contractual indemnity theory.” (Id. at p. 1165.) In
reaching this conclusion, the court rejected the property owner’s argument
based on S.F. Unified that “implied contractual indemnity is properly
available even when the alleged indemnitor is ‘immune from direct liability’
to the injured party.’ ” (Prince, at p. 1166.) The court explained that S.F.
Unified was uniquely concerned with workers compensation law, which does
not shield an employer from liability or negate the employer’s duty of care,
but instead reflects compensation bargains pursuant to which employers
assume liability for employee injuries regardless of fault. (Prince, at p. 1167.)
We follow Prince here in holding that S.F. Unified is not “persuasive
authority” for permitting implied contractual indemnity when the alleged
indemnitor is immune from direct liability to the injured party. (Prince, at
p. 1167.)
      Taking a different tack, Humboldt posits that GHD’s nonliability to
Hogan is factually irrelevant. According to this theory, no party has ever



against employers for injuries to their employees. (See Western Steamship
Lines, Inc. v. San Pedro Peninsula Hospital (1994) 8 Cal.4th 100, 113.)

                                        14
disputed that Humboldt’s potential liability to Hogan could only arise by
virtue of Humboldt’s own conduct since there is no factual basis for Hogan to
hold Humboldt liable for GHD’s conduct pursuant to a theory of derivative or
vicarious liability. This surprising new argument flies in the face of
Humboldt’s cross-complaint, which is premised on express allegations that
Humboldt is not liable for Hogan’s accident, that GHD is wholly or partially
responsible for Hogan’s injuries, and that if Humboldt is held liable to Hogan,
its liability “would be based solely upon a derivative form of liability not
resulting from [its own] conduct.” In any event, we agree with the trial court
that Humboldt’s equitable indemnity claims against GHD derive from, in the
sense that they fail with, Hogan’s claims against GHD.
      Finally, Humboldt contends that the part of the judgment dismissing
its cross-complaint must be reversed because Humboldt was denied
procedural due process and a meaningful opportunity to oppose this ruling.
Without conceding error, GHD argues that Humboldt could not have suffered
prejudice because it is collaterally estopped from relitigating the “fact” that
GHD is not liable to Hogan. It is not clear whether GHD is contending that
the trial court relied on collateral estoppel to dismiss the cross-complaint, or
if it is arguing that the doctrine should be applied to uphold the judgment on
appeal. Either way, we disagree.
      Under the doctrine of collateral estoppel or issue preclusion, a “prior
judgment conclusively resolves an issue actually litigated in and determined
in the first action.” (DKN Holdings LLC v. Faerber (2015) 61 Cal.4th 813,
824.) The doctrine applies “(1) after final adjudication (2) of an identical
issue (3) actually litigated and necessarily decided in the first suit and (4)
asserted against one who was a party in the first suit or one in privity with
that party.” (Id. at p. 825.) In this case, the finding that GHD is not liable to



                                        15
Hogan was not final when Humboldt’s cross-complaint against GHD was
dismissed, nor is that finding final now, while this appeal is pending.
(Franklin & Franklin v. 7-Eleven Owners for Fair Franchising (2000)
85 Cal.App.4th 1168, 1174.) Thus, issue preclusion does not apply, and we
need not address the matter further as the record does not indicate that the
trial court relied on issue preclusion to dismiss Humboldt’s cross-complaint.
      Nevertheless, we reject Humboldt’s claim that it was denied a
meaningful opportunity to oppose the dismissal of its cross complaint.
Humboldt had notice that both Griffin and GHD sought summary judgment
of Hogan’s negligence claim on the ground that their tort duty to Hogan was
extinguished by the completed and accepted doctrine. Humboldt also had
notice of GHD’s motion to amend the summary judgment order and to
dismiss Humboldt’s cross-claims for equitable indemnity. Humboldt did not
oppose any of these motions on any substantive or procedural ground.
      Humboldt insists that it was denied its right to adequate time to
prepare an opposition to GHD’s motion, which was decided on shortened time
in violation of statutory procedure governing summary judgment motions.
(Urshan v. Musicians’ Credit Union (2004) 120 Cal.App.4th 758.) As
explained, the dismissal of Humboldt’s cross-complaint was not a summary
judgment ruling. Further, the amended summary judgment order entered
against Hogan was not a ruling on a new motion, but a reconsideration of the
court’s prior ruling to address an issue that had been fully briefed and argued
in the summary judgment proceeding. The exact issue was also briefed and
argued in Griffin’s summary judgment proceeding.
      Even if the dismissal of Humboldt’s cross-complaint under these
circumstances was a procedural error, it was not prejudicial for two related
reasons. First, Humboldt never opposed any ruling that culminated in the



                                      16
order of dismissal on any ground whatsoever. Second, Humboldt fails on
appeal to articulate a valid theory upon which it could hold GHD liable for
equitable indemnification, which is the sole relief sought by Humboldt’s
cross-complaint. Under these circumstances, we find no reversible error
relating to the dismissal with prejudice of Humboldt’s claims against GHD
for equitable indemnity. The remaining question is whether Humboldt may
have a claim against GHD for express indemnity.
III. Express Indemnification
      Humboldt contends that the trial court’s findings that Winzler and
Griffin owed no tort duty of care to Hogan do not preclude Humboldt from
holding GHD liable on a theory of express indemnification. In its appellate
briefs, GHD fails to address this aspect of Humboldt’s appeal, other than to
observe that Humboldt did not allege a claim for express indemnity in its
cross-complaint against GHD, which is not dispositive. An appellant may
propose new facts and a new theory for the first time on appeal from a
judgment on the pleadings, in order to show that the trial court abused its
discretion in not granting leave to amend. (Kempton v. City of Los Angeles
(2008) 165 Cal.App.4th 1344, 1347; Connerly v. State of California (2014) 229
Cal.App.4th 457, 462–464.)2


      2  At oral argument before this court, GHD’s counsel argued that
Humboldt’s right to present a new theory on appeal is limited to curing
defects in its cross-complaint; Humboldt may not, counsel argues, obtain
reversal of the judgment to pursue a different cause of action for express
indemnity. This new argument misconstrues Community Water Coalition v.
Santa Cruz County Local Agency Formation Com. (2011) 200 Cal.App.4th
1317. Community Water Coalition applied the rule that when a trial court
grants a party leave to amend, the pleader “ ‘may not amend the complaint to
add a new cause of action without having obtained permission to do so, unless
the new cause of action is within the scope of the order granting leave to
amend.’ ” (Id. at p. 1329.) This rule has no application here, where the trial

                                      17
      “Express indemnity refers to an obligation that arises ‘ “by virtue of
express contractual language establishing a duty in one party to save another
harmless upon the occurrence of specified circumstances.” ’ [Citation.]
Express indemnity generally is not subject to equitable considerations or a
joint legal obligation to the injured party; rather, it is enforced in accordance
with the terms of the contracting parties’ agreement.” (Prince, supra, 45
Cal.4th at p. 1158.) Therefore, if Winzler assumed a contractual obligation to
indemnify Humboldt for losses arising from Hogan’s injuries, Humboldt may
have a claim against GHD for express indemnification.
      To state a cause of action for express indemnification, the indemnitee
seeking recovery must allege facts to establish the following elements: a
“contractual relationship” between the parties; the “indemnitee’s performance
of that portion of the contract which gives rise to the indemnification claim”;
“a loss within the meaning of the parties’ indemnification agreement”; and
“the amount of damages sustained.” (Four Star Electric, Inc. v. F & H
Construction (1992) 7 Cal.App.4th 1375, 1380.)
      As we have noted, Humboldt did not purport to allege a cause of action
for express indemnity in its cross-complaint against GHD. Indeed, Humboldt
did not even allege that it had a contractual relationship with Winzler. On
appeal, however, Humboldt relies on the July 2006 contract pursuant to
which Winzler provided construction engineering services in connection with
the closure of Humboldt’s landfill. This contract is in the record as part of
GHD’s summary judgment evidence. Section 13 of the contract is titled



court did not consider whether to grant or deny Humboldt leave to amend.
For the same reason, GHD’s new argument finds no support in Melican v.
Regents of University of California (2007) 151 Cal.App.4th 168, 176-177 (trial
court “did not abuse its discretion in denying plaintiffs’ 11th-hour request for
leave to amend.”)

                                       18
“INDEMNIFICATION” and contains two provisions in which Winzler and
Humboldt each agree to defend and indemnify each other and to hold the
other harmless from all claims arising out of their own negligence, willful
misconduct, or breach of any obligation under the agreement.
      These contract provisions reinforce for an independent reason our
conclusion that the trial court did not err by dismissing with prejudice
Humboldt’s claims for equitable indemnity. When “parties have expressly
contracted with respect to the duty to indemnify, the extent of that duty must
be determined from the contract and not by reliance on the independent
doctrine of equitable indemnity.” (Rossmoor Sanitation, Inc. v. Pylon, Inc.
(1975) 13 Cal.3d 622, 628; see also McCrary Construction Co. v. Metal Deck
Specialists, Inc. (2005) 133 Cal.App.4th 1528, 1536; Oltmans Construction
Co. v. Bayside Interiors, Inc. (2017) 10 Cal.App.5th 355, 361–362.)
      However, these provisions also establish a basis for Humboldt to allege
a claim for express indemnity against GHD as Winzler’s successor in interest.
Humboldt has carried its “burden to show there is a reasonable possibility
the [cross-complaint’s] defects can be cured by amendment.” (Adams v. Bank
of America, N.A. (2020) 51 Cal.App.5th 666, 671; see also p. 675.) Therefore,
it is entitled to an opportunity to amend it cross-complaint against GHD.
                               DISPOSITION
      The part of the judgment dismissing Humboldt’s cross-complaint is
reversed and the matter is remanded to the trial court with directions to
grant Humboldt leave to file an amended cross-complaint. The parties are to
bear their own costs on appeal.




                                      19
                                                       TUCHER, J.

WE CONCUR:

STREETER, Acting P. J.
BROWN, J.




Humboldt Waste Management v. GHD Inc. (A159210)




                                                  20